91 F.3d 130
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathaniel HUNTER, Plaintiff-Appellant,v.CROUCH CONSTRUCTION COMPANY, Defendant-Appellee.
No. 95-3204.
United States Court of Appeals, Fourth Circuit.
Submitted May 14, 1996.Decided July 3, 1996.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Joseph F. Anderson, Jr., District Judge.  (CA-94-3485-3-17BD)
Nathaniel Hunter, Appellant Pro Se.  David Eugene Dubberly, Kenneth Lendren Childs, Geoffrey Ross Bonham, CHILDS & DUFF, P.A., Columbia, South Carolina, for Appellee.
Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for reconsideration of the court's earlier order adopting the magistrate judge's recommendation to deny relief in his employment discrimination action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Hunter v. Crouch Construction Co., No. CA-94-3485-3-17BD (D.S.C. Dec. 7, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.